"S‘" ‘R"'°‘“"base 3:13-@\/-01323-BJD-MM&MYB%SHEEIl/oa/la Page 1 of 1 PagelD 34

The JS 44 civil cover sheet and the information contained herein neither re lace nor sup lenient the filin and service of pleadings or other papers as re uired by law, except as

provided by local rules of court.

This fonn, approved by the Judicial Co crcnee of thc nitcd Statcs in eptcmbcr 1974, is required for the usc of thc lcrk of Court for thc

purpose of initiating the civil docket sheet (SEE INSTR(/CTIONS ON NEXT PAGE OF THIS FORM.)

 

I- (a) PLAINT!FFS Edith Futch MP§MT|§C., a Utah Corporation and:

MANAGEMENT & TRA|N|NG CORP.,

a De|aware Corporation;
lll\DTLl/\ l:f'\Dl'\l I3 hl -

(b) County ochsidcncc of First Listcd Plaintiff Putnam County of Residence of First Listed Defendant Putnam
(EXCEPTIN U.S. PLA[NTIFF CASES) ([N U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATlON CASES, USE THE LOCATlON OF
THE TRAC'I` OF LAND lNVOLVED.

(C) Attomcys (Firm Name. Address, and Telephone Number) Attomeys (lmenm)

Greg Lauer and Christina

Fort Lauderda|e FL 33301. 954-533-4498

Currie of Lauer and Currie PA. 644 SE 5th Ave

 

 

Il. BASIS oF JURISDICTION (Place an "X" in OneBox OnI_W III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in Ona Bo.\:for Plaint(
(Fnr Diver.\‘i/y Ca.ve.\' ()n/y) and One anfor D¢;fendanl)
Cl l U.S. Government a 3 Federal Quesn'on PTF DEF PTF DEF
Pla.intiff (U.S. Gnvemmen/ 1\’/)! a Parly) Citizen of 'I'his Slate 3 1 3 l lncorpornted or Principal Place D 4 3 4
of Busines< 111 This Scate
D 2 U.S. Govcrnment 13 4 l')ivcrsity Citi7cn of Anothcr Statc 3 2 3 1 lncorporated and Principa| Placc 13 5 3 5
Def`cndant (lndicute Citizenship ofParzie.v in Irem III) of Busincss ln Anothcr Swtc
Citizcn or Subjcet of a 3 3 3 3 Foreign Nation D 6 3 6
Forcigg Country

 

 

 

  

1 10 lnsurance

120 Marine

130 Millcr Act

140 Negotiable lostmment

150 Reeovery of Ovcrpaymcnt
& Enfnrcement of Judgment

151 Mcdiearc Act

152 Reeovery of Defaulted
Student Loans
(Excludes Veterans)

153 Recovery of Ovei~pa.ymcnt
of Vc¢erao’s Bencf'its

160 Stockholders’ Suits

190 Othcr Contract

195 Contract Produc1 Liability

196 Franchise

UC| UUC|CIE]

UEICIC| U

 
 

D 210 Land Condemnation

l3 220 Foreclosure

cl 230 am L¢as¢ & Ejmmem
13 240 Torts to Land

Cl 245 Tort Produet Liability
Cl 290 All Other Real Property

 

lV. NATURE OF SUIT /Place an "X" in Om' Ba\' Orll ’)

Cl` kh

 

 
 

 

  
 

  

    
 

  

     

   
 

PERSONAL INJURY PERSONAL INJURY 3 625 Drug Related Seizure Cl 422 Appea128 USC 158 D 375 False Claims Act
3 310 Airplane 3 365 Pexsooal lnjury - ofPropenyZl USC 881 |3 423 Withdrawal \3 376 Qui Tam (31 USC
3 315 Aixplane Product Produet Liability 3 690 Othcr 28 USC 157 3729(a))
liability 3 367 Health Care/ D 400 State Reapportioumeut
3 320 Assault. Libel & Pharmaceutical D 410 Antitrust
Slander Persoual l.njury Cl 820 Copyrights Cl 430 Banks and Banki.ng
3 330 Fodcral Employers` Produet Liabiljty D 830 Patent Cl 450 Commcroc
Liability 3 368 Asbestos Personal Cl 835 Patent - Abbreviated |3 460 Deportation
3 340 Marine lnjury Product New Drug Application 13 470 Racketeer influenced and
3 345 Marine Product Liability E| 840 Tradematk Corrupt Organizatioos
Liabilicy ?ERSONAL FROPERTY "r ~. ' Cl 480 Consumer Credit
3 350 Motor Velticlc 3 370 Othcr Fraud 3 710 Fair Labor Standards CI 861 HIA (13951’0 13 490 Cablc/Sat 'I'V
3 355 Momr Vehiclc 3 371 'l`ruth in Lend.ing Act Cl 862 Black Lung (923) CI 850 Securit.ics/Commodities/
Product Liability 3 380 Othcr Pexsonal 3 720 Labor/Managemcnt D 863 DIWC/DIWW (405(g)) Exelxangc
3 360 Ot.her Personal Property Damage Relations 13 864 SSlD Title XVl D 890 Otlxer Statutury Actions
lnjury 3 385 Proper\y Damage 3 740 Railway Labor Act Cl 865 RSl (405(g)) 13 891 Agricultural Ac!s
3 362 Persona| lnjury - Pnod\lct Liabi|ity 13 751 Family and Medical 3 893 Environmental Macte\s
'cal ‘ Lcavc Act 13 895 Freedom of lnformation
3 790 Othcr Labor Litigation Act

 

 

3 791 Employee Retircment D 870 Taxes (U.S. Plaintif`f 13 896 Arbitralion

   

x440 Other Civil Rights Habeas Corpus:

3 441 Vot.ing 3 463 Alien De!ainee Income Sec\n'ity Act or Defendant) 13 899 Adminiso'at.ive Proeedu.re

3 442 Employment 3 510 Motions to Vacate |3 871 IRS_Third Party Act/Review or Appenl of

3 443 Housing/ Senlence 26 USC 7609 Agency Decision
Accommodntions 3 530 Gcncml Cl 950 Constitutionality of

 

3 445 Amer. w/Disabilities - 3 535 Death Penalty State Statuxes
Employment Other: 3 462 Naturalizatioo Appliean`on

3 446 Amer. w/Disabilitics - 3 540 Mandamus & Othcr 3 465 Other lmmigration
Other 3 550 Civil Right>' Actions

3 448 Education 3 555 Prison Condition

3 560 Civil Detainee -
Conditions of

 

 

 

 

 

 

 

 

 

 

 

Coniinemeut
V. ORIGIN (Pla<'e an "X" in Onc Bux OnIy)
g 1 On'ginal Cl 2 Rcmovcd from 3 3 Rcmandcd from 13 4 Rcinstatcd or 13 5 Tr~dnsferred from D 6 Multidisu‘ict 13 8 Multidistrict
Proceeding State Court Appellate Court Reopened Ano¢her Disn-ict Litigation - l.itigation -
(.\pecijj) Transf`er Direct File
Citc thc U.S. Civil Statllt¢ und¢l' which you arc filing (Do not cite jurisdictional statutes unless diversity)!
Section 1983
VI’ CAUSE OF ACTlON Brief description of cause:
Wrongfu| death
Vll. REQUESTED IN El cHEcK n= Tms rs A cLAss AchoN DEMAND s cHEcK YEs only ifdemand¢d in complaim;
COMPLAINT: UNDER RUI-E 23~ F-R-Cv~P~ JURv oEMAND= g Yes DNO
Vlll. RELATED CASE(S)
(See instructions).'
IF ANY JUDGF. ,,~, DocKET NUMBER
DA'I'E SlGNATURE OF ORNEY OF RECORD
11/08/2018 Greg Laue /

 

 

FOR OFFICE USE ONLY

RECE]'PT # AMOUNT APPLYIN P JUDGE MAG. JUDGE

